DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed December 23, 2020.
	Claims 1-20 are pending.  Claims 1 and 12 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on January 29, 2021.
Drawings
The drawings are objected to because:
Figures 1-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification paragraphs 0019-0025 describe details of the drawings figures 1-2.  As described above, Figures 1-2 should be designated as --Prior Art--.  Therefore, paragraphs 0019-0025, and the other descriptions of prior art and problems, should be under the Background of the Invention section of Applicant’s Specification because the description of the related art or other information disclosed known to the applicant belongs in the Background of the Invention section, see MPEP 608.01(c) (the Specification’s Background is for description of the state of the prior art or other information known to applicant and problems involved in the prior art or other information which are solved by applicant’s invention.”).
Applicant is reminded of helpful scenario 7 explained in MPEP 2004 and .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-14 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (WO 2015/099748; hereinafter “Hwang”).
	Regarding independent claim 1, Hwang discloses a static random access memory (SRAM) system (see pages 24-25, par. 00105) comprising:
	a plurality of SRAM storage cells (Fig. 2A: Bit cell[N]-Bit cell[0]), each of the plurality of SRAM storage cells (Fig. 2A: Bit cell[N]-Bit cell[0]) coupled to a respective read bit line (Fig. 2A: LBL);
(Fig. 2A: MPch, 201 and 202) coupled to the read bit line (Fig. 2A: LBL), the dynamic keeper comprising a first keeper (Fig. 2A: 201) to support the read bit line during a read operation (“evaluation phase/read,” see pages 8-9, par. 0042-0046) at a first temperature range (see page 8, par. 0042), and a second keeper (Fig. 2A: 202) to support the read bit line during the read operation (“evaluation phase/read,” see pages 8-9, par. 0042-0046) at a second temperature range (see page 8, par. 0042); and
	a temperature-sensitive control circuit (Figs. 2A, 3A, 4A and 4B: Inv1, 203, 204, 302, 303, 304, 401 and NAND1-3) to select the first keeper or the second keeper based on temperature (see pages 8-9, par. 0042-0044).
	Regarding claim 2, Hwang discloses wherein the temperature-sensitive control circuit (Figs. 2A, 3A, 4A and 4B: Inv1, 203, 204, 302, 303, 304, 401 and NAND1-3) comprises a temperature-sensitive delay circuit, to delay an output based on the temperature (see pages 9-10, par. 0047-0050).
	Regarding claim 6, Hwang discloses wherein the second keeper comprises:
	a plurality of larger PMOS (Fig. 4A: MPs1-4), controlled by a Tkeep signal (Fig. 4A: n16).
	Regarding claim 7, Hwang discloses wherein the first keeper comprises a first series of PMOS elements (Fig. 4A: 201 comprises MPf1-2), activated by an inverted Tkeep signal output by the temperature-sensitive control circuit (Fig. 4A: n10); and
	the second keeper comprises a second series of PMOS elements (Fig. 4A: 202 comprises MPs1-4), activated by a Tkeep signal output by the temperature-sensitive control circuit (Fig. 4A: n16).
Regarding claim 8, Hwang discloses wherein the first series of PMOS elements are smaller than the second series of PMOS elements (Fig. 4A: 201 has a smaller series of PMOS than 202).
	Regarding claim 9, Hwang discloses wherein the first series of PMOS elements is a subset of the second series of PMOS elements (Fig. 4A: 201 comprises half of the PMOS of element 202).
	Regarding claim 10, Hwang discloses wherein the dynamic keeper (Fig. 2A: MPch, 201 and 202) comprises:
	a PMOS switch (Fig. 4A: MPch);
	a full set of PMOS elements comprising the second keeper (Fig. 4A: 202); and
	a subset of the set of PMOS elements comprising the first keeper (Fig. 4A: 201), wherein the switch determines whether the full set or the subset is selected (Fig. 4A: switch MPch can determine the output of NAND1 or NAND2 to select either 201 or 202).
	Regarding claim 11, Hwang discloses wherein the first keeper is activated for temperatures between -40 degrees Celsius and a moderate temperature, and the second keeper is activated for temperatures above the moderate temperature to 150 degrees Celsius (see page 12, par. 0055-0056).
	Regarding independent claim 12, Hwang discloses a method of providing a dynamic keeper to maintain signal (see page , par. 0069) in a static random access memory (SRAM) (see pages 24-25, par. 00105) read bit line (Fig. 2A: LBL), the method comprising:
(Fig. 2A: MPch, 201 and 202) to the read bit line (Fig. 2A: LBL), the dynamic keeper comprising a first keeper (Fig. 2A: 201) and a second keeper (Fig. 2A: 202);
	receiving a signal from a temperature-sensitive control circuit (Figs. 2A, 3A, 4A and 4B: Inv1, 203, 204, 302, 303, 304, 401 and NAND1-3), the signal based on a temperature (see pages 8-9, par. 0042-0044);
	selecting the first keeper (Fig. 2A: 201) at a first temperature range (see page 8, par. 0042) or the second keeper (Fig. 2A: 202) at a second temperature range (see page 8, par. 0042) to enable the dynamic keeper to support the read bit line (“evaluation phase/read,” see pages 8-9, par. 0042-0046).
	Regarding claim 13, Hwang discloses wherein the temperature-sensitive control circuit (Figs. 2A, 3A, 4A and 4B: Inv1, 203, 204, 302, 303, 304, 401 and NAND1-3) comprises a temperature-sensitive delay circuit, to delay an output based on temperature (see pages 9-10, par. 0047-0050).
	Regarding claim 14, Hwang discloses generating a temperature-sensitive delay in the output of the temperature-sensitive delay circuit (see pages 9-10, par. 0047-0050).
	Regarding claim 17, Hwang discloses wherein the first keeper comprises a first series of PMOS elements (Fig. 4A: 201 comprises MPf1-2), activated by an inverted Tkeep signal output by the temperature-sensitive control circuit (Fig. 4A: n10), and the second keeper comprises a second series of PMOS elements (Fig. 4A: 202 comprises MPs1-4), activated by a Tkeep signal output by the temperature-sensitive control circuit (Fig. 4A: n16).
Regarding claim 18, Hwang discloses wherein one or more of: the first series of PMOS elements are smaller than the second series of PMOS elements (Fig. 4A: 201 has a smaller series of PMOS than 202), and the first series of PMOS elements is a subset of the second series of PMOS elements (Fig. 4A: 201 comprises half of the PMOS of element 202).
	Regarding claim 19, Hwang discloses wherein selecting the keepers in the dynamic keeper (Fig. 2A: MPch, 201 and 202) comprises:
	switching in a full set of the PMOS elements for the second keeper (Fig. 4A: 202); and
	switching in a subset of the PMOS elements for the first keeper (Fig. 4A: 201).
	Regarding claim 20, Hwang discloses wherein the first keeper is activated for temperatures between -40 degrees Celsius and a moderate temperature, and the second keeper is activated for temperatures above the moderate temperature to 150 degrees Celsius (see page 12, par. 0055-0056).
Allowable Subject Matter
Claims 3-5 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, there is no teaching or suggestion in the prior art of record to provide the recited temperature-sensitive delay circuit comprises a diode configuration of N-type metal-oxide-semiconductor (NMOS) and P-type metal-oxide-semiconductor (PMOS) transistors to generate a temperature-sensitive delay in the output of the temperature-sensitive delay circuit.
Regarding claim 5, there is no teaching or suggestion in the prior art of record to provide the recited first keeper comprises a PMOS switch controlled by an inverted Tkeep signal, output by the temperature-sensitive delay circuit; and a weak NMOS keeper to support read0 operation at the first temperature range.
	Regarding claim 15, there is no teaching or suggestion in the prior art of record to provide the recited temperature-sensitive delay circuit has a long delay enabling a read0 operation at ultralow voltage, and for the second temperature range, higher than the first temperature range, the temperature-sensitive delay circuit has a short delay, enabling the dynamic keeper to support a read1 operation.
	Regarding claim 16, there is no teaching or suggestion in the prior art of record to provide the recited first keeper comprises a PMOS switch controlled by an inverted Tkeep signal, output by the temperature-sensitive delay circuit and a weak NMOS keeper to support read0 operation at the first temperature range, and the second keeper comprises a plurality of larger PMOS, controlled by a Tkeep signal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825